        Case 3:19-cv-00820-JWD-SDJ             Document 21       09/15/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

THELMA JACKSON                                                       CIVIL ACTION

VERSUS
                                                                     NO. 19-820-JWD-SDJ
SOUTHERN UNIVERSITY A&M COLLEGE

                                            NOTICE

        Please take notice that the attached Magistrate Judge’s Report has been filed with the Clerk
of the United States District Court.

        In accordance with 28 U.S.C. § 636(b)(1), you have fourteen (14) days after being served
with the attached Report to file written objections to the proposed findings of fact, conclusions of
law and recommendations therein. Failure to file written objections to the proposed findings,
conclusions, and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions of the Magistrate Judge which have been accepted by the District Court.

    ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT.

       Signed in Baton Rouge, Louisiana, on September 15, 2020.



                                                  S
                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
             Case 3:19-cv-00820-JWD-SDJ           Document 21      09/15/20 Page 2 of 7




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

THELMA JACKSON                                                         CIVIL ACTION

VERSUS
                                                                       NO. 19-820-JWD-SDJ
SOUTHERN UNIVERSITY A&M COLLEGE


                  MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION



           Before the Court is a “Motion for Permanent Restraining Order” filed by pro se Plaintiff

Thelma Jackson on February 7, 2020 (R. Doc. 7). No opposition to this Motion has been filed.

I.         BACKGROUND

           On November 26, 2019, Plaintiff, a student at Southern University A&M College

(“Southern”), filed suit against Southern, raising, among other things, issues of alleged financial

aid mismanagement and adverse impacts on Plaintiff’s graduation status.1 Subsequently, on

February 7, 2020, Plaintiff filed a motion seeking an entry of default against Southern for its failure

to respond to her Complaint (R. Doc. 7). On February 11, 2020, this Court entered an Entry of

Default against Southern (R. Doc. 8). By Order dated July 14, 2020, this Court subsequently set

aside that Entry of Default and allowed Southern to file its Answer (R. Doc. 19).

           In her motion seeking an entry of default against Southern, Plaintiff also seeks a “Motion

for Permanent restraining order for Southern University student [sic], employees, alumni, and

anybody affiliated with this school.”2 No additional information about the particular injunctive

relief being sought is provided.



1
    See R. Doc. 1.
2
    R. Doc. 7 at 2.
         Case 3:19-cv-00820-JWD-SDJ             Document 21        09/15/20 Page 3 of 7




II.    LAW AND ANALYSIS

       In her Motion, Plaintiff seeks a “permanent restraining order.” Because Plaintiff does not

provide additional information about the relief being sought, the Court will analyze Plaintiff’s

request both as one requesting a temporary restraining order or preliminary injunction and as one

requesting a permanent injunction.

       A.      Temporary Restraining Order or Preliminary Injunction

       “Both temporary restraining orders and preliminary injunctions are governed by Fed. R.

Civ. P. 65.” Doe v. Rivera, No. 19-151, 2020 WL 5101963, at *1 (N.D. Miss. Aug. 28, 2020).

While the same criteria govern the issuance of both, “the purpose and form of relief differ for

each.” 21Id. “The purpose of a preliminary injunction is to preserve the status quo during the

course of litigation until the court can hold a trial on the matter.” Id. (citing Steven S. Gensler, 1

Federal Rules of Civil Procedure, Rules and Commentary Rule 65, Practice Commentary; Univ.

of Tex. v. Camenisch, 451 U.S. 390, 395, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981)). For a

preliminary injunction, “the court must provide notice to all parties and give them a chance to be

heard,” and once issued, a preliminary injunction remains in effect “until the court grants final

relief or otherwise modifies the order.” Id. (citing Fed. R. Civ. P. 65(a)(1); Steven S. Gensler, 1

Federal Rules of Civil Procedure, Rules and Commentary Rule 65, Practice Commentary).

       “Similarly, the purpose of a temporary retraining order is to preserve the status quo and

prevent irreparable harm, but only until the court can hold an adversarial hearing for a preliminary

injunction.” Id. (citing Fed. R. Civ. P. 65(b)(3); Granny Goose Foods, Inc. v. Brotherhood of

Teamsters & Auto Truck Drivers Local No. 70 of Alameda County, 415 U.S. 423, 438-39, 94 S.Ct.

1113 (1974)). Temporary restraining orders may be granted ex parte, but usually last only for 14
         Case 3:19-cv-00820-JWD-SDJ             Document 21       09/15/20 Page 4 of 7




days and are disfavored and seldom granted. Id. (citing Fed. R. Civ P. 65(b)(2); Steven S. Gensler,

1 Federal Rules of Civil Procedure, Rules and Commentary Rule 65, Practice Commentary).

       A party must prove the following four elements to be entitled to either a preliminary

injunction or a temporary restraining order: (1) a substantial likelihood of success on the merits;

(2) a substantial threat that the movant will suffer immediate and irreparable harm if the temporary

restraining order or injunction does not issue; (3) that the threatened harm to the movant outweighs

any injury or damage the temporary restraining order or preliminary injunction may cause to the

defendant; and (4) that the granting of the temporary restraining order or preliminary injunction

will not disserve the public interest. Rockwell v. Delany, No. 19-102, 2019 WL 2745754, at *2

(W.D. Tex. Apr. 16, 2019) (citing Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987)). “The

movant must prove all four elements.” Payne v. Sutterfield, No. 17-211, 2020 WL 5237747, at *4

(N.D. Tex. Sept. 2, 2020) (citing Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018); Doe I v. Landry,

909 F.3d 99, 106 (5th Cir. 2018)) (emphasis in original). “Preliminary injunctions and temporary

restraining orders are extraordinary remedies, not to be granted routinely, but only when the

movant, by a clear showing, carries the burden of persuasion.” Rivera, 2020 WL 5101963, at *2

(internal citation omitted) (citing Black Fire Fighters Ass’n v. City of Dallas, 905 F.2d 63, 65 (5th

Cir. 1990); Cherokee Pump & Equip., Inc. v. Aurora Pump, 38 F.3d 246, 249 (5th Cir. 1994)).

Determining whether to grant a temporary restraining order “is within the sound discretion of the

district court.” Rockwell, 2019 WL 2745754, at *2 (citing Miss. Power & Light Co. v. United Gas

Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985)).

       Here, Plaintiff has wholly failed to demonstrate a substantial likelihood of success on the

merits of her claims. Plaintiff has made a myriad of convoluted allegations against Southern,

primarily with regard to financial aid mismanagement, Plaintiff’s graduation status, and Southern’s
           Case 3:19-cv-00820-JWD-SDJ                      Document 21           09/15/20 Page 5 of 7




perceived failure to provide her legal representation in a personal matter involving the alleged

kidnapping of her son.3 Although Plaintiff makes certain “Demands,” primarily with regard to

completing her degree at Southern and having her financial aid amounts corrected and/or

forgiven,4 Plaintiff has provided no evidence or other information to indicate that she is entitled to

the relief she seeks and, therefore, has a “substantial likelihood of success” on the merits of her

claims. For example, attached to Plaintiff’s Motion are account summaries for each term she

attended Southern, with the Fall 2019 and Spring 2020 reflecting balances owed, but there is no

evidence or other information to indicate these amounts are in any way inaccurate.5 Thus, Plaintiff

has not carried her burden of showing a substantial likelihood that she will succeed on the merits

of her case.

         Plaintiff also does not discuss how she will suffer irreparable injury if the temporary

retraining order or preliminary injunction is not issued. Plaintiff makes conclusory allegations

against Southern in her Motion, including, for example, dropping her from full-time status to part-

time, charging her certain amounts of money, and claiming that campus gives her anxiety and she

does not feel safe there.6 However, it is unclear to the Court exactly what conduct she is trying to

stop, particularly in light of the fact that she is seeking relief against anyone affiliated with

Southern in any way, which is exceedingly broad. In her Complaints, the relief Plaintiff requests

includes requesting “reasonable accommodations” so that she can graduate from Southern and

requesting that her fee and loan amounts be corrected as well as that her loans be forgiven.7 The

Court does not know what action Plaintiff seeks to enjoin all people affiliated with Southern from




3
  R. Doc. 1 at 1-3.
4
  Id. at 4.
5
  R. Doc. 7-1 at 2-7. Plaintiff also attaches what appears to be her class schedule, but it is illegible.
6
  R. Doc. 7 at 1-2.
7
  R. Doc. 1 at 4.
          Case 3:19-cv-00820-JWD-SDJ                   Document 21          09/15/20 Page 6 of 7




doing so that Plaintiff can graduate and have any alleged mistakes in her financial record corrected.

As such, even held to less stringent standards in light of Plaintiff’s pro se status,8 Plaintiff’s

allegations fail to prove the elements required for the issuance of either a temporary retraining

order or preliminary injunction.

        B.       Permanent Injunction

        To obtain a permanent injunction, “a plaintiff must demonstrate: (1) that [she] has suffered

an irreparable injury; (2) that remedies available at law, such as monetary damages, are inadequate

to compensate for that injury; (3) that, considering the balance of hardships between the plaintiff

and defendant, a remedy in equity is warranted; and (4) that the public interest would not be

disserved by a permanent injunction.” ITT Educ. Servs., Inc. v. Arce, 533 F.3d 342, 347 (5th Cir.

2008) (quoting eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S.Ct. 1837, 164

L.Ed.2d 641 (2006)). However, a permanent injunction is generally only granted where a full trial

on the merits has occurred. Id. (citing Camenisch, 451 U.S. at 396); see also Fund For La.’s

Future v. La. Bd. of Ethics, 17 F.Supp.3d 562, 568 (E.D. La. 2014) (a permanent injunction

generally is only granted where a full trial on the merits has occurred or where the party seeking

injunctive relief otherwise has demonstrated entitlement to judgment as a matter of law).

        Here, any request for a permanent injunction is premature, as a trial on the merits has not

taken place. As such, a permanent injunction is not an available remedy to Plaintiff.




8
  Pro se pleadings are to be held “to less stringent standards than formal pleadings drafted by lawyers.” Haines v.
Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 596 (1972); see also SEC v. AMX, Int’l, Inc., 7 F.3d 71, 75 (5th Cir. 1993)
(recognizing the established rule that this court “must construe [a pro se plaintiff’s] allegations and briefs more
permissively”).
       Case 3:19-cv-00820-JWD-SDJ         Document 21      09/15/20 Page 7 of 7




IV.   CONCLUSION

      For the foregoing reasons,

      IT IS RECOMMENDED that Plaintiff’s Motion for Permanent Restraining Order (R.

Doc. 7) be DENIED.

      Signed in Baton Rouge, Louisiana, on September 15, 2020.



                                               S
                                         SCOTT D. JOHNSON
                                         UNITED STATES MAGISTRATE JUDGE
